Citation Nr: 0936287	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-10 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for periarthritis of the left hip.  

2.  Entitlement to a compensable disability evaluation for 
painful heels rated as periostitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from April 1953 to August 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, denying the Veteran's claims for 
increased disability ratings.  

The Veteran was scheduled for a hearing before a Travel Board 
Member in August 2009.  However, the Veteran failed to report 
to his scheduled hearing.  VA has received no statement of 
good cause for the Veteran's failure to appear and the 
Veteran has not requested that he be scheduled for another 
Board hearing.  As such, the Veteran's request for a hearing 
is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Increased Disability Rating for Periarthritis of the Left Hip

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his service-connected 
arthritis of the left hip.  For historical purposes, the 
Veteran was granted service connection for a left hip 
disorder in a December 1960 rating decision.  A 10 percent 
disability rating was assigned under Diagnostic Code 5019, 
effective as of September 1, 1960.  VA received the Veteran's 
claim for an increased disability rating in March 2004 which 
was subsequently denied by the RO in a July 2004 rating 
decision.  The Veteran appealed this decision to the Board in 
April 2005.  

The Veteran's left hip disability has been rated under 
Diagnostic Code 5019 for bursitis.  The regulation 38 C.F.R. 
§ 4.71a instructs VA to rate bursitis as degenerative 
arthritis pursuant to Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the hip is considered a major 
joint.  38 C.F.R. § 4.45(f).  

The diagnostic codes which deal with limitation of motion of 
the hip are Diagnostic Codes 5250 through 5253.  Of specific 
concern in this case is Diagnostic Code 5252 which is meant 
to compensate for limitation of flexion of the hip.  It does 
not appear that left hip flexion has been measured since the 
Veteran filed his claim.  

The Veteran was last afforded a VA joint examination in 
January 2007.  The examiner noted that the Veteran had 
extension of the left hip to 30 degrees, adduction to 10 
degrees, abduction to 10 degrees, external rotation to 50 
degrees, and internal rotation to 30 degrees.  No 
measurements were provided regarding flexion of the left hip.  
However, the examiner did note that the Veteran suffered from 
an additional 25 percent limitation of motion upon 
repetition, suggesting that the Veteran does experience 
limited flexion.  The Veteran was also afforded a VA joints 
examination in April 2004, but no range of motion 
measurements were taken as part of this examination.  
Therefore, it is crucial that VA obtain range of motion 
measurements of the left hip, to include flexion, so the 
Veteran can be properly rated under 38 C.F.R. § 4.71a.  

Accordingly, the Veteran must be afforded a new VA 
examination of the left hip before appellate review may 
proceed on this matter.  



Increased Disability Rating for Painful Heels (Periostitis) 

The Veteran contends that he is entitled to a compensable 
disability rating for his service-connected painful heels, 
rated as periostitis.  For historical purposes, the Veteran 
was granted service connection for painful heels in a 
December 1960 rating decision.  A noncompensable disability 
rating was assigned under Diagnostic Code 5022, effective as 
of November 2, 1960.  VA received the Veteran's claim for an 
increased disability rating in March 2004 which was 
subsequently denied by the RO in a July 2004 rating decision.  
The Veteran appealed this decision to the Board in April 
2005.  

The evidence does not demonstrate that the Veteran has been 
afforded a VA examination that is sufficient for rating 
purposes.  The Veteran was afforded a VA examination in April 
2004.  However, this examination provided very few details 
regarding the Veteran's bilateral heel pain, aside from 
saying that the Veteran had severe loss of function due to 
pain in his hands, shoulders, feet and hips.  

The Veteran was also afforded a VA joint examination in 
January 2007 for rheumatoid arthritis.  This examination 
notes limitation of motion of the ankles bilaterally.  It 
also notes that the Veteran experienced tenderness of the 
feet with a slightly impaired gait due to pain.  However, 
this examination does not indicate whether or not this 
limited motion and pain is related to the Veteran's service 
connected heel condition.  

The Veteran is currently assigned a noncompensable disability 
rating for his bilateral heel pain pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5022.  Diagnostic Code 5022 provides 
periostitis will be rated on limitation of motion of the 
affected parts, as degenerative arthritis.  Therefore, if the 
limitation of motion of the Veteran's ankles or his impaired 
feet were caused by, or aggravated by, the Veteran's 
periostitis, he could be entitled to an increased disability 
rating under Diagnostic Codes 5270 through 5274 (impairment 
of the ankles) or under Diagnostic Codes 5276 through 5284 
(impairment of the feet).  

Furthermore, the Veteran's representative correctly pointed 
out that the Veteran's last VA examination specifically for 
his bilateral heel pain was in April 2004.  The duty to 
conduct a contemporaneous examination is triggered when the 
evidence indicates that there has been a material change in 
disability or that the current rating may be incorrect.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
a Veteran is entitled to a new examination after a 2 year 
period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  Since it has been more than 5 years since the 
Veteran's last VA examination, and since the April 2004 VA 
examination noted "severe loss of function due to pain," 
the Veteran should be afforded a VA examination to determine 
the current severity of his bilateral heel pain.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with the 
opportunity to submit any additional 
evidence in support of his claim.  The AMC 
should also obtain copies of the Veteran's 
VA treatment records since June 2008.  If 
any additional records are obtained, they 
should be incorporated into the Veteran's 
claims file.  

2. Once the above steps have been 
completed, the Veteran should be scheduled 
for a VA examination of the left hip with 
an appropriate specialist.  The claims 
file must be made available to the 
examiner for review and this should be 
indicated in the examination report.  The 
examiner should indicate whether the 
Veteran suffers from any limitation of 
motion of the left hip, to include 
limitation of extension, flexion, 
abduction, adduction or rotation.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left hip.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  

3. The Veteran should also be scheduled 
for a VA examination of his feet before an 
appropriate specialist.  The claims file 
must be made available to the examiner for 
review and this should be indicated in the 
examination report.  The examiner should 
indicate whether the Veteran experiences 
any limitation of motion in the feet or 
ankles, or any other impairment of the 
feet and ankles, as a result of his 
service-connected bilateral heel pain.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the feet or ankles related 
to the Veteran's service-connected 
bilateral heel disability.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  

4. After completion of the above, the 
claims should be reviewed in light of any 
new evidence.  If the claims are not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




